EXHIBIT 10(iii)

PROMISSORY NOTE

US$75,000

MARCH 12, 2007

Trustcash LLC

400 Park Avenue

Suite 1420

New York, NY 10022

        FOR VALUE RECEIVED, the undersigned promises to pay to the order of
Ouvo, Inc. (the “Lender”), the principal sum of US$75,000 in lawful currency of
the United States, together with interest thereon at a rate of 10% per annum
calculated from the date hereof, compounded annually not in advance, as well as
after before maturity, default and judgment, and repayable in full plus accrued
interest on April 30, 2007.

        Notwithstanding the foregoing, it is understood that the undersigned
shall pay to the lender all of the principal and interest evidenced by this
promissory note within ten days of the closing of the Formal Agreement described
in the Term Sheet, dated for reference, January 18,2007, enters into between the
Lender and Investa Capital Partners LLC.

        This Promissory Note is being issued in accordance with and is subject
to the terms of a letter agreement entered into between the undersigned and the
lender dated of even date herewith.

        Presentment, protest, notice of protest and notice of dishonour are
hereby waived.

Trustcash LLC

      /s/ Gregory Moss

Signature

Gregory Moss, President

      Signatory and Title